Citation Nr: 0825257	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  06-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected right ankle disability, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Raven D. Perry, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1980 to December 1992 and July 1995 to March 
2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia which granted service connection for a 
right ankle disability and assigned 10 percent disability 
rating.

In his substantive appeal (VA Form 9), received in March 
2006, the veteran requested a hearing in Washington, D.C.  In 
July 2008, the veteran indicated that he no longer wanted a 
hearing.  The veteran's hearing request is therefore deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2007).


FINDING OF FACT

The veteran's right ankle disability is not shown to be 
manifested by more than moderate limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected right ankle disability have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A; 38 C.F.R. §§ 4.1-4.13, 
4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter issued in May 
2007 advised of the evidence needed to a substantiate claim 
for a higher rating.  He was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by 
VA.  The veteran was further advised to inform the RO if 
there was any other evidence or information that he believes 
pertains to his claims.  This letter also contained notice as 
to the effective date element of his claim.  Thereafter, the 
veteran's increased rating claims were subsequently 
readjudicated by the RO in a January 2008 Supplemental 
Statement of the Case.  Thus, the Board finds any error with 
respect to the timeliness of this notice to be harmless.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  The RO has obtained the veteran's SMRs and the 
appellant underwent VA examination in June 2005 and most 
recently in October 2007 to clarify the nature and etiology 
of his claimed disability.  

In sum, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Also, the actions taken 
by VA have essentially cured or mooted any defect in the VCAA 
notice.  The purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his appealed claim.

Pertinent law and regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

The veteran's service-connected right ankle disability is 
currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  See 38 C.F.R. 
§ 4.27 (2007).  Under DC 5271 [ankle, limited motion], marked 
limitation of motion in the ankle warrants a 20 percent 
disability rating, and moderate limitation of motion in the 
ankle warrants a 10 percent disability rating.  See 38 C.F.R. 
§ 4.71a, DC 5271 (2007).

When arthritis is present and is accompanied by some 
limitation of motion, and the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003 (degenerative arthritis) and DC 5010 (traumatic 
arthritis).  

For purposes of VA compensation, normal dorsiflexion of the 
ankle is zero to 20 degrees and normal ankle plantar flexion 
is zero to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II 
(2007).

The Board notes that the words "moderate" and "marked" are 
not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6 (2007).  

Factors affecting functional impairment, such as pain on 
motion, weakened movement, excess fatigability, lost 
endurance, swelling, or incoordination, which must also be 
considered, in evaluating a disability based on limitation of 
motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007), DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional impairment must be 
supported by adequate pathology.  Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  

Analysis

The veteran's right ankle disability is currently evaluated 
as 10 percent disabling, which contemplates moderate 
limitation of motion in the ankle.  The highest evaluation 
available under DC 5271 is a 20 percent rating for marked 
limitation of motion of the ankle.

During the June 2005 VA examination, the veteran reported 
long-term pain and instability.  The examiner found that the 
veteran had misalignment of the right ankle with tilt in the 
tibia, but that the veteran's gait was normal.  The examiner 
also found that the veteran's right ankle was tender and that 
he had prominent osteophyte with malalignment.  However, 
there were no dorsiflexion, plantar, eversion, or inversion 
deformities found.  Specifically, the examiner concluded that 
the veteran had dorsiflexion of 10 degrees and plantar 
flexion of 30 degrees.  The examiner also noted that there 
were no De Luca issues with pain, fatigue, weakness, lack of 
endurance, or incoordination.  The veteran was diagnosed with 
malalignment of the right ankle with severe arthritic 
changes.

During the October 2007 VA examination, the veteran reported 
that he experienced weakness, stiffness, swelling, giving 
away, locking and fatigability of his right ankle.  He also 
complained of constant pain which could be elicited by 
physical activity.  The examination results reflect that the 
veteran's feet did not reveal any signs of abnormal weight 
bearing.  His posture and gait were within normal limits.  
Though the examiner found that there was a bony prominence at 
the medial maleolus, he concluded there was no edema, 
effusion, weakness, tenderness, redness, heat, guarding of 
movement, or subluxation.  He also concluded that that there 
were no deformities.  The examiner further concluded that the 
veteran had dorsiflexion of 10 degrees and plantar flexion of 
35 degrees, with pain occurring at 35 degrees.  There was no 
indication of malunion of the os calcis or of the astralgus.  
Joint function was not found to be limited by pain, fatigue, 
weakness, lack of endurance, or incoordination after 
repetitive use.  The examiner concluded that there was 
limitation in exertional activities, but no limitations in 
activities of daily living.  The examiner further concluded 
that, overall, the effect of this disability on the veteran's 
daily activity was minimal.

In light of this evidence, the Board concludes that the 
veteran's right ankle disability has consistently been shown 
to be manifested by no more than moderate limitation of 
motion in that joint.  Thus, the criteria for a higher rating 
of 20 percent under DC 5271 have not been met.  Furthermore, 
a separate rating for arthritis is not warranted.  As noted, 
degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Thus, as the veteran has already been assigned a rating for 
limitation of motion, under DC 5271, a separate rating for 
arthritis under DC 5003 is not warranted.  38 C.F.R. § 4.14 
(2007).

The Board further finds that DC 5270 is also not for 
application because VA examinations show no evidence of 
ankylosis in the right ankle.

In light of the veteran's complaints of lack of endurance, 
pain, and weakness, the Board has also considered whether a 
higher rating may be granted under DC 5271 or another 
applicable diagnostic code based on functional loss due to 
pain and other symptoms.  See Deluca, supra.  However, as 
discussed in detail above, the 2005 VA examination  revealed 
no more than moderate range of motion in the right ankle, 
with no objective evidence of edema, effusion, instability, 
incoordination, redness, heat, or abnormal movement.  During 
subsequent examination in 2007, the veteran did report 
experiencing weakness, stiffness, swelling, giving away, 
locking and fatigability of his right ankle; however, the 
range of motion reported during that examination took into 
account limitation due to pain, and the VA examiner 
specifically found that actual joint function was not 
otherwise limited by these symptoms.  In fact, the examiner 
further concluded that the overall effect of his condition on 
daily activity was minimal.  For this reason, the Board finds 
that the degree of functional loss experienced by the veteran 
is already contemplated by the 10 percent rating assigned 
under DC 5271.

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against granting an increased rating for the service-
connected right ankle disability, and the benefit sought on 
appeal is denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected right ankle disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


